


110 HR 3434 IH: Americans Saving Through Health

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3434
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Pearce (for
			 himself, Mr. Cleaver, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for the issuance of bonds for the benefit of
		  the National Institutes of Health.
	
	
		1.Short titleThis Act may be cited as the
			 Americans Saving Through Health
			 Research Bonds Act of 2007.
		2.Health Research
			 BondsSection 3105 of title
			 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Health Research
				Bonds
					(1)DesignationThe
				Secretary may designate one or more series of bonds or certificates (or any
				portion thereof) issued under this section with respect to each institute of
				the National Institutes of Health.
					(2)Portion of
				interest to benefit named instituteNotwithstanding any other
				provision of this title, the Secretary shall—
						(A)deduct and
				withhold 10 percent of the amount of any interest payable (determined without
				regard to this paragraph) under any Health Research Bond, and
						(B)pay any amount so
				withheld to the institute of the National Institutes of Health with respect to
				which such bond was designated for purposes of carrying out the research
				activities of such institute.
						Any amount
				paid by the Secretary under subparagraph (B) shall be treated for purposes of
				section 1305 as a payment of interest on the public debt.(3)Recovery of
				costsThe amount of payments made under paragraph (2)(B) shall
				be reduced by such amount as the Secretary determines is necessary to reimburse
				the Treasury for any costs incurred by the Treasury by reason of the
				designation of such bonds under this subsection. Any reduction under this
				paragraph shall not exceed 5 percent of the payment determined without regard
				to this paragraph.
					(4)DisclosureThe
				Secretary shall, before selling any Health Research Bond, provide notice to the
				purchaser of such bond of the withholding requirement of paragraph (2) and of
				the rate of interest on such bond after taking into account such
				withholding.
					(5)PromotionThe
				Secretary shall promote the availability of Health Research Bonds, including
				through programs which involve interested groups and organizations.
					(6)Health Research
				BondFor purposes of this subsection, the term Health
				Research Bond means any bond or certificate which is designated under
				paragraph (1).
					(7)Other funding
				not to be affectedThe amount
				of any payment under paragraph (2)(B) shall not be taken into account in any
				decision relating to the level of appropriations or other Federal funding to be
				furnished to the National Institutes of Health in any year.
					(8)TerminationThe
				Secretary shall not designate any bond or certificate under paragraph (1) after
				the date which is 10 years after the date of the enactment of this
				subsection.
					.
		
